        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 1 of 7



Timothy M. Bechtold
Bechtold Law Firm, P.L.L.C.
PO Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 CHARLES TAYLOR,                        CV-20-39-M-DLC

                          Plaintiff,

      vs.                               PLAINTIFF’S RESPONSE TO
                                        MOTION TO DISMISS
 CHAD WOLF, Acting Secretary,
 United States Department of
 Homeland Security; and US Customs
 and Border Protection,

                          Defendants.



Introduction

   Plaintiff Charles Taylor (“Officer Taylor”) is a Customs and Border Protection

officer stationed at the Roosville Port of Entry on the Montana border. Dkt#7 ¶26.

Officer Taylor was injured off the job and received reasonable accommodations

relating to his injury. Id. ¶¶29,31. Officer Taylor filed two equal employment




                                        1
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 2 of 7



opportunity (EEO) complaints, Id. ¶¶11,14, and eventually filed this action in March

20, 2020, Dkt#1, and an Amended Complaint on July 21, 2020. Dkt#7.

   The Court issued a show cause order, Dkt#8, after Officer Taylor filed his

Amended Complaint, directing Officer Taylor to respond to the motion to dismiss

the original Complaint or show cause why a response was not due. The government

then moved to dismiss the Privacy Act claim and any claims predicated on Title VII

in Officer Taylor’s First Amended Complaint. See Dkt#10.

   As a matter of course, filing an amended complaint moots a pending motion to

dismiss. Ramirez v. County of San Bernadino, 806 F.3d 1002, 1005 (9th Cir. 2015).

This Court has taken the position contrary to this Ninth Circuit precedent that if

“defects in the original motion remain” then the filing of an amended complaint does

not moot a motion to dismiss. See, e.g., Stamey v. Howell, 2016 WL 7174613 *1 (D.

Mont. Dec. 7, 2016). Cf., e.g., Brunner v. Bawcom, 2010 WL 3724436 *2 (D. Mont.

Sept 15, 2010); Crown Part and Machine, Inc. v. Con-Way Freights, Inc., 2008 WL

1734769 *2 (D. Mont. Apr. 14, 2008)(amended complaint filed after motion to

dismiss but before responsive pleading complies with Rule 15(a); because “motion

to dismiss relates to the original Complaint and the original Complaint is no longer

operative, the motion to dismiss it is moot”).

   The government’s first dismiss motion in this case, Dkt#3, argued for partial

dismissal of Officer Taylor’s claims. Count 1 of the original Complaint was a denial


                                          2
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 3 of 7



of reasonable accommodation claim, Count 2 was an ADA claim, Count 3 was a

hostile work environment claim, Count 4 was a reprisal claim, and Count 5 was a

Privacy Act claim. The government argued that for Counts 1 and 3, Officer Taylor

had not exhausted administrative process for Case 1 for Title VII purposes; for Count

2, that Officer Taylor could not state a claim under the ADA claim; and for Count 5

that Officer Taylor failed to exhaust administrative remedies for the Privacy Act

claim and that the claim was regardless moot because CBP eventually gave Officer

Taylor his records.

   After the government’s first dismiss motion, Officer Taylor filed an Amended

Complaint. Dkt#7. Count 1 is a reasonable accommodation claim; Count 2 is a

hostile workplace claim; Count 3 is a reprisal claim; and Count 4 is a Privacy Act

claim. The Court then issued a show cause order, Dkt#8, after which the government

moved to dismiss the Privacy Act claim and any claims predicated on Title VII in

Officer Taylor’s First Amended Complaint. See Dkt#10. It appears that the

government’s instant Motion to Dismiss is focused on the Amended Complaint,

therefore Officer Taylor responds here to the government’s request to dismiss certain

elements of the Amended Complaint. This response to the pending motion is also

Officer Taylor’s response to the Court’s show cause order, since this response

addresses the factual issues raised by the government that appear to be the Court’s

concern.


                                         3
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 4 of 7




Argument

   1. Privacy Act

   The Privacy Act requires agencies to provide timely access to an individual’s

records. 5 USC §552a(d)(1). The Act also prohibits disclosure of “any record

which is contained in a system of records by any means of communication to any

person, or to another agency, except pursuant to a written request by, or with the

prior written consent of, the individual to whom the record pertains.” 5 USC

§552a(b). Here, Officer Taylor alleges that his records were provided to

unauthorized individuals. Dkt#7 ¶132. Under the Privacy Act, the only possible

authorized disclosure here is exception (b)(1) of the Act, “unless disclosure of the

record would be (1) to those officers and employees of the agency which maintains

the records who have a need for the record in the performance of their duties.” 5

USC §552a(b)(1). Here, there was no need for the officers and employees of the

agency who were provided access to Officer Taylor’s records to have the records

for the performance of their duties. Dkt#7 ¶¶92-166, 132. At the very least, it is a

question of fact whether the officers and employees of the agency who were

provided access to Officer Taylor’s records needed those records in the

performance of their duties.




                                          4
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 5 of 7



      The government argues here that the only remedy for a Privacy Act violation

is for the agency to provide the records to the individual, and as soon as the records

are provided, any action is moot and a court cannot afford any further relief.

Dkt#10 at 5-6 (citing cases). The cases the government relies on deal with

instances when agencies allegedly failed to provide records to the requesting

individual, not – as alleged here – instances when the agencies provided access to

an individual’s records to persons unauthorized to have access to the records. Here

Officer Taylor alleges that providing his records to unauthorized individuals

violates both the Privacy Act and the rules promulgated pursuant to the Act

adopted in the applicable collective bargaining agreement.

      Section (g)(1)(D) of the Act clearly provides that whenever an agency “fails

to comply with any other provision of this section, or any rule promulgated

thereunder, in such a way as to have an adverse effect on an individual, the

individual may bring a civil action against the agency, and the district courts of the

United States shall have jurisdiction in the matters under the provisions of this

subsection.” 5 USC §552a(g)(1)(D). Section (b) if the Act states that it unlawful to

provide access to an individual’s records unless the person authorizes it, or the

persons with access need the records in the performance of their duties. To state a

claim for relief under §552a(g)(4) here, Officer Taylor must show that Defendants

violated §552a(b), the violation was intentional or willful, and the violation had an


                                          5
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 6 of 7



adverse effect on Officer Taylor. See 5 USC §552a(g)(1)(D) and (g)(4); Dick v.

Holder, 67 F.Supp.3d 167, 177 (D.D.C. 2014). Here Officer Taylor has alleged

that persons without need or authorization were provided with deliberate access to

his records. Officer Taylor has also alleged that he suffered damages from the

unlawful disclosure of his records. Based on these allegations, the Privacy Act

provides this Court with jurisdiction over his claim.

   2. Title VII

   Officer Taylor agrees that his claims in Count 2 and Count 3 cannot proceed

under Title VII.


Conclusion


      Officer Taylor’s reasonable accommodation claim, hostile workplace claim;

and reprisal claim should all proceed to a decision on the merits of the claims.

Moreover, this Court must allow Officer Taylor’s claims for unlawful disclosure

under the Privacy Act to proceed. At the very least, a question of fact remains

whether any exception applies, whether the conduct was intentional, and whether

Officer Taylor has actual damages.


DATED this 27th day of August, 2020.



                                                    /s/Timothy M. Bechtold
                                                    Attorneys for Plaintiff

                                          6
        Case 9:20-cv-00039-DLC Document 11 Filed 08/27/20 Page 7 of 7




                      CERTIFICATE OF COMPLIANCE

Pursuant to Local Rule 7.1(d)(2)(E), the attached brief is proportionately

spaced, has a typeface of 14 points, and contains 1,173 words excluding the

caption and certificate of compliance.


                                             /s/Timothy M. Bechtold




                                         7
